 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE

 6    DOUGLAS R. DUENWALD,

 7                                 Petitioner,            Case No. C19-0584-RAJ

 8           v.
                                                          ORDER DENYING PETITIONER’S
 9    STATE OF WASHINGTON,                                MOTION FOR RECONSIDERATION

10                                 Respondent.

11
            The Court, having reviewed petitioner’s petition for writ of habeas corpus, the Report and
12
     Recommendation of Mary Alice Theiler, United States Magistrate Judge, any objections thereto,
13
     and the remaining record, hereby finds and ORDERS:
14          (1)    The Report and Recommendation is approved and adopted;
            (2)    Petitioner’s motion for reconsideration of the Court’s prior Order dismissing his
15
     federal habeas petition (Dkt. 14) is DENIED; and
16
            (3)    The Clerk is directed to send copies of this Order to petitioner and to the Honorable
17   Mary Alice Theiler.
            DATED this 5th day of November, 2019.
18

19

20
                                                         A
                                                         The Honorable Richard A. Jones
21                                                       United States District Judge

22

23

     ORDER DENYING PETITIONER’S
     MOTION FOR RECONSIDERATION - 1
